85 F.3d 618
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Shaka Macumba ZULU X, a/k/a Michael WayneMontgomery, Petitioner.
No. 95-8088.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 23, 1996.Decided:  May 9, 1996.

Before WILKINSON, Chief Judge, and NIEMEYER and LUTTIG, Circuit Judges.
PER CURIAM:


1
Shaka Macumba Zulu X petitions for a writ of mandamus directing the district court to file and process four actions that Zulu X contends are not being processed because of a pre-filing injunction imposed against him after the actions at issue were filed.   Zulu X, however, has only provided the court with copies of orders relating to one of the four actions, and none of the orders mention the pre-filing injunction.   Mandamus relief is not appropriate unless the petitioner has a clear right to the relief requested.  See In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988).   Because Zulu X has provided no basis to conclude that the district court has improperly refused to file or process any action he has filed, we grant leave to proceed in forma pauperis but deny his petition for mandamus relief.

PETITION DENIED